[Cite as Disciplinary Counsel v. Noel, ___ Ohio St.3d ___, 2018-Ohio-651.]




                           DISCIPLINARY COUNSEL v. NOEL.
  [Cite as Disciplinary Counsel v. Noel, ___ Ohio St.3d ___, 2018-Ohio-651.]
  (No. 2012-0656—Submitted February 14, 2018—Decided February 22, 2018.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
February 2, 2017, of a petition for reinstatement by respondent, Gerald Thomas
Noel Jr., Attorney Registration No. 0063972. In accordance with Gov.Bar R.
V(25)(E), respondent’s petition for reinstatement was referred to the Board of
Professional Conduct. The board filed its final report in this court on December
8, 2017, recommending that respondent be reinstated to the practice of law in
Ohio and engage with a law-practice monitor, appointed by relator, for a period of
two years. No objections to said final report were filed, and this cause was
considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Gerald
Thomas Noel Jr., last known address in Columbus, Ohio, is reinstated to the
practice of law in Ohio. It is further ordered that in accordance with Gov.Bar R.
V(21), respondent shall serve two years of monitored probation.
        {¶ 3} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3).
It is further ordered that at the end of respondent’s probationary period, relator
shall file with the clerk of this court a report indicating whether respondent,
during the probationary period, complied with the terms of the probation.
                              SUPREME COURT OF OHIO




        {¶ 4} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(21)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
        {¶ 5} It is further ordered by the court that respondent be taxed the costs of
these proceedings in the amount of $1,014.03, less the deposit of $500.00, for a
total balance due of $514.03 payable, by cashier’s check or money order, by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 percent
per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter
may be referred to the attorney general for collection and respondent may be
found in contempt and suspended until all costs and accrued interest are paid in
full. It is further ordered that respondent is liable for all collections costs pursuant
to R.C. 131.02 if the debt is certified to the attorney general for collection.
        {¶ 6} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Lawyers’ Fund for Client Protection pursuant to
Gov.Bar R. VIII(7)(F). It is further ordered by the court that if after the date of
this order the Lawyers’ Fund for Client Protection awards any amount against
respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that
amount to the Lawyers’ Fund for Client Protection within 90 days of the notice of
such award.




                                           2
                               January Term, 2018




       {¶ 7} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 8} For earlier case, see Disciplinary Counsel v. Noel, 134 Ohio St. 3d
157, 2012-Ohio-5456, 980 N.E.2d 1008.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                          ________________________




                                          3